                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANTHONY A JAMES,
                                   4                                                   Case No. 18-cv-07130-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         TEMPUR SEALY INTERNATIONAL,
                                   7     INC.,
                                   8                   Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: May 1, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: December 20, 2019
                                  14
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: August 3, 2020.
                                  16
                                       DESIGNATION OF EXPERTS: August 10, 2020; REBUTTAL: August 28, 2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: September 18, 2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; October 9, 2020;
                                  20        Opp. Due: October 23, 2020; Reply Due: October 30, 2020;
                                            and set for hearing no later than November 13, 2020 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: January 12, 2021 at 3:30 PM.
                                  22
                                       Pretrial Documents due: 12/17/20, Oppositions to Motions In-Limine due: 12/22/20.
                                  23
                                       JURY TRIAL DATE: January 19, 2021 at 8:30 AM.
                                  24        Courtroom 1, 17th floor.
                                  25   TRIAL LENGTH is estimated to be__ days.
                                  26

                                  27

                                  28
                                   1

                                   2   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:

                                   3   The Court adjusted the pretrial filings deadline to 12/17/20, and any oppositions to motions
                                       in-limine are due 12/22/20.
                                   4
                                       Defense shall produce its initial disclosures and plaintiff’s personnel file by 1/10/20.
                                   5

                                   6   This case shall be referred to Magistrate-Judge Spero for settlement purposes. The
                                       settlement conference shall occur in either March or April 2020.
                                   7
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   8   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   9
                                       action.
                                  10          IT IS SO ORDERED.
                                  11

                                  12   Dated: 12/9/19
Northern District of California
 United States District Court




                                  13                                                       ____________________________________
                                  14                                                       SUSAN ILLSTON
                                                                                           United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
